DocuSign Envelope ID: DD786C67-2861-4A42-91E7-3CB383513E97
                          Case 15-14956-abl                Doc 282         Entered 10/12/18 08:51:37                     Page 1 of 10
                                                   81,7(' 67$7(6 %$1.5837&< &2857
                                                          ',675,&7 2) 1(9$'$




,Q UH 0DUF -RKQ 5DQGD]]D                                                      &DVH 1R                          -abl

                                                                               &+$37(5 
                                                                               0217+/< 23(5$7,1* 5(3257
                                                                               60$// 5($/ (67$7(,1',9,'8$/ &$6(

                                                      6800$5< 2) ),1$1&,$/ 67$786

        0217+ (1'('            $XJ                                      3(7,7,21 '$7(                     

      'HEWRU LQ SRVVHVVLRQ RU WUXVWHH KHUHE\ VXEPLWV WKLV 0RQWKO\ 2SHUDWLQJ 5HSRUW RQ WKH $FFUXDO %DVLV RI DFFRXQWLQJ RU LI FKHFNHG KHUH
        WKH 2IILFH RI WKH 86 7UXVWHH RU WKH &RXUW KDV DSSURYHG WKH &DVK %DVLV RI $FFRXQWLQJ IRU WKH 'HEWRU
        'ROODUV UHSRUWHG LQ     
                                                                             (QG RI &XUUHQW              (QG RI 3ULRU                   $V RI 3HWLWLRQ
      $VVHW DQG /LDELOLW\ 6WUXFWXUH                                             0RQWK                      0RQWK                          )LOLQJ
        D &XUUHQW $VVHWV                                                                                 
        E 7RWDO $VVHWV                                                                                                   
        F &XUUHQW /LDELOLWLHV                                                                            
        G 7RWDO /LDELOLWLHV                                                                                           
                                                                                                                                         &XPXODWLYH
      6WDWHPHQW RI &DVK 5HFHLSWV 	 'LVEXUVHPHQWV IRU 0RQWK                 &XUUHQW 0RQWK                3ULRU 0RQWK                   &DVH WR 'DWH
        D 7RWDO 5HFHLSWV                                                                                                         
        E 7RWDO 'LVEXUVHPHQWV                                                                                                    
        F ([FHVV 'HILFLHQF\ RI 5HFHLSWV 2YHU 'LVEXUVHPHQWV D  E                                                                  
        G &DVK %DODQFH %HJLQQLQJ RI 0RQWK                                                                                         
        H &DVK %DODQFH (QG RI 0RQWK F  G                                                                                       
                                                                                                                                          &XPXODWLYH
                                                                             &XUUHQW 0RQWK                3ULRU 0RQWK                   &DVH WR 'DWH
      3URILW/RVV IURP WKH 6WDWHPHQW RI 2SHUDWLRQV                             1$                         1$                            1$
      $FFRXQW 5HFHLYDEOHV 3UH DQG 3RVW 3HWLWLRQ                                                       
      3RVW3HWLWLRQ /LDELOLWLHV                                                                         
      3DVW 'XH 3RVW3HWLWLRQ $FFRXQW 3D\DEOHV RYHU  GD\V                                                        

$W WKH HQG RI WKLV UHSRUWLQJ PRQWK                                                                                <HV                              1R
    +DYH DQ\ SD\PHQWV EHHQ PDGH RQ SUHSHWLWLRQ GHEW RWKHU WKDQ SD\PHQWV LQ WKH QRUPDO                                                            [
      FRXUVH WR VHFXUHG FUHGLWRUV RU OHVVRUV" LI \HV DWWDFK OLVWLQJ LQFOXGLQJ GDWH RI
      SD\PHQW DPRXQW RI SD\PHQW DQG QDPH RI SD\HH
    +DYH DQ\ SD\PHQWV EHHQ PDGH WR SURIHVVLRQDOV" LI \HV DWWDFK OLVWLQJ LQFOXGLQJ GDWH RI                                                        [
      SD\PHQW DPRXQW RI SD\PHQW DQG QDPH RI SD\HH
 ,I WKH DQVZHU LV \HV WR  RU  ZHUH DOO VXFK SD\PHQWV DSSURYHG E\ WKH FRXUW"
 +DYH DQ\ SD\PHQWV EHHQ PDGH WR RIILFHUV LQVLGHUV VKDUHKROGHUV UHODWLYHV" LI \HV                                                             [
      DWWDFK OLVWLQJ LQFOXGLQJ GDWH RI SD\PHQW DPRXQW DQG UHDVRQ IRU SD\PHQW DQG QDPH RI SD\HH
 ,V WKH HVWDWH LQVXUHG IRU UHSODFHPHQW FRVW RI DVVHWV DQG IRU JHQHUDO OLDELOLW\"                                 [
 $UH D SODQ DQG GLVFORVXUH VWDWHPHQW RQ ILOH"                                                                                                     [
 :DV WKHUH DQ\ SRVWSHWLWLRQ ERUURZLQJ GXULQJ WKLV UHSRUWLQJ SHULRG"                                                                              [

     &KHFN LI SDLG 3RVWSHWLWLRQ WD[HV     [                   86 7UXVWHH 4XDUWHUO\ )HHV [         &KHFN LI ILOLQJ LV FXUUHQW IRU 3RVWSHWLWLRQ
        WD[ UHSRUWLQJ DQG WD[ UHWXUQV        [ 
        $WWDFK H[SODQDWLRQ LI SRVWSHWLWLRQ WD[HV RU 86 7UXVWHH 4XDUWHUO\ )HHV DUH QRW SDLG FXUUHQW RU LI SRVWSHWLWLRQ WD[ UHSRUWLQJ DQG WD[ UHWXUQ
        ILOLQJV DUH QRW FXUUHQW
, GHFODUH XQGHU SHQDOW\ RI SHUMXU\ , KDYH UHYLHZHG WKH DERYH VXPPDU\ DQG DWWDFKHG ILQDQFLDO VWDWHPHQWV DQG DIWHU PDNLQJ UHDVRQDEOH LQTXLU\
EHOLHYH WKHVH GRFXPHQWV DUH FRUUHFW


        
'DWH


                                                                                                                                              5HYLVHG 
DocuSign Envelope ID: DD786C67-2861-4A42-91E7-3CB383513E97
                     Case 15-14956-abl                             Doc 282               Entered 10/12/18 08:51:37                                    Page 2 of 10
                                                                                        %$/$1&( 6+((7
                                                                                 6PDOO 5HDO (VWDWH,QGLYLGXDO &DVH
                                                                                 )RU WKH 0RQWK (QGHG             $XJ 


                                                                                                                                        &KHFN LI
                                                                                                                                       ([HPSWLRQ
                     $VVHWV                                                                                                            &ODLPHG RQ
                                                                                                                                       6FKHGXOH &                    0DUNHW 9DOXH
                        &XUUHQW $VVHWV
                         &DVK DQG FDVK HTXLYDOHQWV LQFOXGLQJ EDQN DFFWV &'V HWV                                                       [                                
                         $FFRXQWV UHFHLYDEOH QHW %URFKH\ 1RWH                                                                                                           
                         5HWDLQHUV SDLG WR SURIHVVLRQDOV                                                                                                                   
                         2WKHU 3HUVRQDO %HORQJLQJV FORWKLQJ JORFN                                                                       [                                 
                                 :HGGLQJ 5LQJV XQNQRZQ YDOXH                                                                                                                  
                                 &RS\ULJKW7UDGHPDUN                                                                                        [                                 

                                   7RWDO &XUUHQW $VVHWV                                                                                                                     

                        /RQJ 7HUP $VVHWV 0DUNHW 9DOXH
                          5HDO 3URSHUW\ UHVLGHQWLDO                                                                                       [                               
                          5HDO SURSHUW\ UHQWDO RU FRPPHUFLDO
                         )XUQLWXUH )L[WXUHV DQG (TXLSPHQW                                                                                [                                 
                         9HKLFOHV                                                                                                          [                                
                         3DUWQHUVKLS LQWHUHVWV  0DJQROLD +ROGLQJ  //& XQNQRZQ YDOXH                                                                                      
                         ,QWHUHVW LQ FRUSRUWDWLRQV
                         6WRFNV DQG ERQGV
                         ,QWHUHVWV LQ ,5$ .HRJK RWKHU UHWLUHPHQW SODQV                                                                   [                               
                         2WKHU 3UHSDLG 7XLWLRQ 3URJUDPV                                                                                   [                                
                                  5DQGD]]D /HJDO *URXS 3//& XQNQRZQ YDOXH                                                                                                   
                                  0DUF - 5DQGD]]D 3$ XQNQRZQ YDOXH                                                                                                        
                                  3HQGLQJ /DZVXLWV 0D\HUV &R[ ([FHOVLRU XQNRZQ YDOXH                                                                                       
                                  3RVVLEOH 0DOSUDFWLFH &ODLP XQNQRZQ YDOXH                                                                                                   
                                  0LVXUDFD )DPLO\ 7UXVW 5HYRFDEOH XQNQRZQ YDOXH                                                                                              
                                  0LVXUDFD )DPLO\ 7UXVW ,UUHYRFDEOH XQNQRZQ YDOXH                                                                                            
                                                                                                                                                                               
                                  7RWDO /RQJ 7HUP $VVHWV                                                                                                                
                                  7RWDO $VVHWV                                                                                                                          
                     /LDELOLWLHV
                        3RVW3HWLWLRQ /LDELOLWLHV
                              &XUUHQW /LDELOLWLHV
                                3RVWSHWLWLRQ QRW GHOLQTXHQW XQGHU  GD\V
                                3RVWSHWLWLRQ GHOLQTXHQW RWKHU WKDQ WD[HV RYHU  GD\V
                                3RVWSHWLWLRQ GHOLQTXHQW WD[HV
                                $FFUXHG SURIHVVLRQDO IHHV                                                                                                                  
                                2WKHU                                                                                                                                     
                
                                  7RWDO &XUUHQW /LDELOLWLHV                                                                                                                
                            /RQJ7HUP 3RVW 3HWLWLRQ 'HEW
                                  7RWDO 3RVW3HWLWLRQ /LDELOLWLHV                                                                                                          
                        3UH3HWLWLRQ /LDELOLWLHV DOORZHG DPRXQW
                              6HFXUHG FODLPV UHVLGHQFH                                                                                                                  
                              6HFXUHG FODLPV RWKHU                                                                                                                      
                              3ULRULW\ XQVHFXUHG FODLPV                                                                                                                    
                              *HQHUDO XQVHFXUHG FODLPV                                                                                                                 

                                  7RWDO 3UH3HWLWLRQ /LDELOLWLHV                                                                                                       

                                  7RWDO /LDELOLWLHV                                                                                                                    

                     (TXLW\ 'HILFLW

                                  7RWDO (TXLW\ 'HILFLW                                                                                                              

                                  7RWDO /LDELOLWLHV DQG (TXLW\ 'HILFLW                                                                                                
                     127(
                              ,QGLFDWH WKH PHWKRG XVHG WR HVWLPDWH WKH PDUNHW YDOXH RI DVVHWV H J  DSSUDLVDOV IDPLOLDULW\ ZLWK FRPSDUDEOH PDUNHW SULFHV HWF  DQG WKH GDWH WKH YDOXH
                              ZDV GHWHUPLQHG




                                                                                                                                                                                           5HYLVHG 
DocuSign Envelope ID: DD786C67-2861-4A42-91E7-3CB383513E97
                     Case 15-14956-abl            Doc 282        Entered 10/12/18 08:51:37              Page 3 of 10



                                          6&+('8/(6 72 7+( %$/$1&( 6+((7


                                                               6FKHGXOH $
                                                       5HQWDO ,QFRPH ,QIRUPDWLRQ

          /LVW WKH 5HQWDO ,QIRUPDWLRQ 5HTXHVWHG %HORZ %\ 3URSHUWLHV )RU 5HQWDO 3URSHUWLHV 2QO\

                                                                       3URSHUW\                3URSHUW\                 3URSHUW\ 
          'HVFULSWLRQ RI 3URSHUW\

          6FKHGXOHG *URVV 5HQWV
           /HVV
           9DFDQF\ )DFWRU
           )UHH 5HQW ,QFHQWLYHV
           2WKHU $GMXVWPHQWV


          7RWDO 'HGXFWLRQV                                                                                                            

          6FKHGXOHG 1HW 5HQWV                                                                                                         

          /HVV 5HQWV 5HFHLYDEOH 

          6FKHGXOHG 1HW 5HQWV &ROOHFWHG                                                                                            


              7R EH FRPSOHWHG E\ FDVK EDVLV UHSRUWHUV RQO\




                                                                6FKHGXOH %
                                              5HFDSLWXODWLRQ RI )XQGV +HOG DW (QG RI 0RQWK

                                                                       $FFRXQW                  $FFRXQW                 $FFRXQW 
        %DQN                                                     &LW\ 1DWLRQDO %DQN            7' %DQN

        $FFRXQW 1R                                                   [                     [
        $FFRXQW 3XUSRVH                                             *HQHUDO 8VH               *HQHUDO 8VH

        %DODQFH (QG RI 0RQWK                                                                   

        7RWDO )XQGV RQ +DQG IRU DOO $FFRXQWV                                




          $WWDFK FRSLHV RI WKH PRQWK HQG EDQN VWDWHPHQWV UHFRQFLOLDWLRQV DQG WKH FKHFN UHJLVWHUV WR WKH 0RQWKO\ 2SHUDWLQJ 5HSRUW




                                                                                                                          5HYLVHG 
DocuSign Envelope ID: DD786C67-2861-4A42-91E7-3CB383513E97
                         Case 15-14956-abl               Doc 282      Entered 10/12/18 08:51:37        Page 4 of 10
                             67$7(0(17 2) &$6+ 5(&(,376 $1' ',6%856(0(176
                                                 )RU WKH 0RQWK (QGHG $XJXVW  
                                                                                          $FWXDO          &XPXODWLYH
                                                                                       &XUUHQW 0RQWK     &DVH WR 'DWH
     &DVK 5HFHLSWV
           5HQW/HDVHV &ROOHFWHG
           &DVK 5HFHLYHG IURP 6DOHV
           ,QWHUHVW 5HFHLYHG
           %RUURZLQJV
           )XQGV IURP 6KDUHKROGHUV 3DUWQHUV RU 2WKHU ,QVLGHUV
           &DSLWDO &RQWULEXWLRQV
           3D\UROO                                                                                     
           $FFRXQWV 5HFHLYDEOH                                                                                 
           2WKHU                                                                                                
          7UDQVIHUV EHWZHHQ DFFRXQWV                                                                          
          ,QVXUDQFH &ODLP                                                                                      
                7RWDO &DVK 5HFHLSWV                                                                   
     &DVK 'LVEXUVHPHQWV
          6HOOLQJ
          $GPLQLVWUDWLYH
          &DSLWDO ([SHQGLWXUHV                                                                                 
          3ULQFLSDO 3D\PHQWV RQ 'HEW                                                                   
          ,QWHUHVW 3DLG
            5HQW/HDVH
                3HUVRQDO 3URSHUW\
                5HDO 3URSHUW\
            $PRXQW 3DLG WR 2ZQHUV2IILFHUV
                6DODULHV
                'UDZV
                &RPPLVVLRQV5R\DOWLHV
                ([SHQVH 5HLPEXUVHPHQWV
                2WKHU
          6DODULHV&RPPLVVLRQV OHVV HPSOR\HH ZLWKKROGLQJ
          0DQDJHPHQW )HHV
            7D[HV
                (PSOR\HH :LWKKROGLQJ
                (PSOR\HU 3D\UROO 7D[HV
                5HDO 3URSHUW\ 7D[HV                                                                            
                2WKHU 7D[HV                                                                                   
          2WKHU &DVK 2XWIORZV
                $XWR ([SHQVHV                                                                                 
                %DQN )HHV                                                                                   
                &KLOG 6XSSRUW 	 $OLPRQ\                                                                 
                &ORWKLQJ                                                                                      
                'LQLQJ 	 (QWHUWDLQPHQW                                                                    
                )LWQHVV                                                                                   
                *LIWV                                                                                          
                *URFHULHV                                                                                     
                +RXVHKROG 6XSSOLHV 	 )XUQLVKLQJV                                                              
                ,QVXUDQFH                                                                                      
                ,QWHUHVW ([SHQVH                                                                               
                /HJDO )HHV 	 %DQNUXSWF\ )HHV                                                              
                0HGLFDO                                                                                       
                2IILFH ([SHQVHV                                                                                
                3HUVRQDO                                                                                       
                5HSDLUV 	 0DLQWHQDQFH                                                                   
                6FKRRO 	 $FWLYLWLHV                                                                           
                7UDYHO                                                                                         
                8WLOLWLHV                                                                                 
                7UDQVIHUV EHWZHHQ DFFRXQWV                                                                    
                0LVFHOODQHRXV                                                                              
                7RWDO &DVK 'LVEXUVHPHQWV                                                             
   1HW ,QFUHDVH 'HFUHDVH LQ &DVK                                                                      
   &DVK %DODQFH %HJLQQLQJ RI 3HULRG                                                                   
   &DVK %DODQFH (QG RI 3HULRG                                                                         

                                                                                                                          5HYLVHG 
DocuSign Envelope ID: DD786C67-2861-4A42-91E7-3CB383513E97
                     Case 15-14956-abl               Doc 282           Entered 10/12/18 08:51:37                     Page 5 of 10


                 Check Register
                 Marc Randazza

                                                                                                                            Checks/     Ending
                   Date      Month     Account   Check #                 Payee                Category       Deposits      Purchases   Balance
          4058                       CNB 8119              Balance 07/31/18                                                             10,450.30
          4059    08/03/18   08-18   CNB 8119              Deposit Randazza Legal Group      Payroll            5,988.27                16,438.57
          4060    08/03/18   08-18   CNB 8119              Specialized Loan                  Mortgage                       3,860.63    12,577.94
          4061    08/06/18   08-18   CNB 8119              Security Systems                  Repairs & Maintenance             59.99    12,517.95
          4062    08/06/18   08-18   CNB 8119              NV Energy South                   Utilities                        508.82    12,009.13
          4063    08/09/18   08-18   CNB 8119              AMEX                              See Below                      5,429.71     6,579.42
          4064    08/17/18   08-18   CNB 8119              Deposit Randazza Legal Group      Payroll            5,485.07                12,064.49
          4065    08/30/18   08-18   CNB 8119              Barclay Card                      See Below                      2,000.00    10,064.49
          4066    08/31/18   08-18   CNB 8119              Deposit Randazza Legal Group      Payroll            5,985.07                16,049.56
          4067    08/31/18   08-18   CNB 8119              Deposit Randazza Legal Group      Payroll           16,624.09               32,673.65
          4068
          4069                       TD 4809               Balance 07/31/18                                                             3,891.31
          4070               08-18   TD 4809               Currency Rate Adjustment          Bank Fees                         15.20    3,876.11
          4071
          4072               08-18   JOHN AMEX             LifeTIme Fitness                  Fitness                          118.95
          4073               08-18   JOHN AMEX             EZ Pool Service                   Repairs & Maintenance            120.00
          4074               08-18   JOHN AMEX             Floridaarte (Jennifer Randazza)   Child Support                    196.60
          4075               08-18   JOHN AMEX             Floridaarte (Jennifer Randazza)   Child Support                  2,000.00
          4076               08-18   JOHN AMEX             Floridaarte (Jennifer Randazza)   Child Support                  2,230.00
          4077               08-18   JOHN AMEX             iTunes                            Entertainment                     59.98
          4078               08-18   JOHN AMEX             iTunes                            Entertainment                     59.98
          4079               08-18   JOHN AMEX             iTunes                            Entertainment                     29.99
          4080               08-18   JOHN AMEX             iTunes                            Entertainment                      7.99
          4081               08-18   JOHN AMEX             iTunes                            Entertainment                     39.99
          4082               08-18   JOHN AMEX             Sequence Inc.                     Legal Fees                       200.00
          4083               08-18   JOHN AMEX             iTunes                            Entertainment                     34.99
          4084               08-18   JOHN AMEX             iTunes                            Entertainment                     49.98
          4085               08-18   JOHN AMEX             iTunes                            Entertainment                      2.99
          4086               08-18   JOHN AMEX             Bulwark Exterminating             Repairs & Maintenance             74.50
          4087               08-18   JOHN AMEX             iTunes                            Entertainment                     54.98
          4088               08-18   JOHN AMEX             Interest                          Interest Expense                   3.80
          4089               08-18   JOHN AMEX             iTunes                            Entertainment                     14.99
          4090               08-18   JOHN AMEX             iTunes                            Entertainment                     59.98
          4091               08-18   JOHN AMEX             Reconcile                         Miscellaneous                     70.02
          4092
          4093               08-18   JOHN BARCLAY          DIESEL PAINTING (part)            Repairs & Maintenance          2,000.00
DocuSign  Envelope ID: DD786C67-2861-4A42-91E7-3CB383513E97
  10/3/2018                                                                 Online Banking : Account Activity
                        Case 15-14956-abl Doc 282                           Entered      10/12/18      08:51:37    Page 6 of 10

   CHECKING ACCOUNT, *8119
   All completed transactions from 08/01/2018 to 09/30/2018


   Date             Number      Description                                                                       Withdrawals    Deposits    Balance




   08/31/2018                   PREAUTHORIZED CREDIT RANDAZZA LEGAL G DIRECT DEP PPD                                            16,624.09   32,673.65
                                RANDAZZA,MARC 6287XZ

   08/31/2018                   PREAUTHORIZED CREDIT RANDAZZA LEGAL G DIRECT DEP PPD                                             5,985.07   16,049.56
                                RANDAZZA,MARC 3817XZ

   08/30/2018                   PREAUTHORIZED DEBIT BARCLAYCARD US CREDITCARD WEB                                 2,000.00                  10,064.49
                                JOHN RANDAZZA

   08/17/2018                   PREAUTHORIZED CREDIT RANDAZZA LEGAL G DIRECT DEP PPD                                             5,485.07   12,064.49
                                RANDAZZA,MARC 8427XZ

   08/09/2018                   PREAUTHORIZED DEBIT AMEX EPAYMENT ACH PMT WEB                                     5,429.71                   6,579.42
                                JENNIFER RANDA A6952

   08/06/2018                   PREAUTHORIZED DEBIT NV ENERGY SOUTH NPC PYMT WEB                                  508.82                    12,009.13
                                MARC RANDAZZA 805433

   08/06/2018                   PREAUTHORIZED DEBIT SECURITY SYSTEMS MEMBER PAY PPD                               59.99                     12,517.95
                                JENNIFER RANDA N

   08/03/2018                   PREAUTHORIZED DEBIT SPECIALIZED LOAN BILL PAYMT PPD                               3,860.63                  12,577.94
                                RANDAZZA MARC 0

   08/03/2018                   PREAUTHORIZED CREDIT RANDAZZA LEGAL G DIRECT DEP PPD                                             5,988.27   16,438.57
                                RANDAZZA,MARC 1797XZ




  https://cno.cnb.com/ceb/cib/CEBMainServlet/AccountActivityPrintFriendly                                                                           1/1
DocuSign Envelope ID: DD786C67-2861-4A42-91E7-3CB383513E97
                     Case 15-14956-abl          Doc 282       Entered 10/12/18 08:51:37   Page 7 of 10


        TD Bank x4809
                                                     CAD         USD         Rate
         07/31/18 Balance per schedule             5,066.81

         08/31/18 Balance                          5,066.81 $ 3,876.11        0.765
Case 15-14956-abl   Doc 282   Entered 10/12/18 08:51:37   Page 8 of 10
Case 15-14956-abl   Doc 282   Entered 10/12/18 08:51:37   Page 9 of 10
Case 15-14956-abl   Doc 282   Entered 10/12/18 08:51:37   Page 10 of 10
